Citation Nr: 9903935	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991).  

3.  Entitlement to Dependent's Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35 (West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The case was previously before the Board in June 1997, when 
it was remanded so the appellant could appoint a 
representative.  That was done.  


REMAND

The veteran had a balloon angioplasty in April 1986, with the 
catheter inserted in the axilla under his left shoulder.  The 
procedure resulted in additional disability and the veteran 
was awarded benefits under 38 U.S.C. § 351 (now § 1151) for 
left median neuropathy.  The appellant contends that the 
procedure caused additional cardiovascular damage and 
contributed to the veteran's fatal "probable acute 
myocardial infarction," in November 1991.  

At her January 1996 RO hearing, the appellant testified that 
the veteran received disability benefits from the Social 
Security Administration (SSA).  In a variety of contexts, the 
United States Court of Veterans Appeals (Court) has 
emphasized the need to obtain and consider the SSA records.  
This should be done.  

The Board reminds the appellant that it is the ultimate 
responsibility of a claimant to present evidence of a well 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  Her 
assertion that the veteran's death is due to the VA treatment 
is not evidence of a connection, because causation is a 
medical question and she does not have the experience or 
training to present a competent opinion on the medical 
question of cause.  To be competent evidence on the question 
of cause, the opinion would have to come from a physician or 
other competent medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Review of the file raises the issue of the adequacy of the 
allegations of error of fact or law in the substantive 
appeal.  The claimant must submit a timely substantive 
appeal.  38 U.S.C.A. § 7105(d)(3) (West 1991).  The 
substantive appeal must make specific allegations of error of 
fact or law related to specific items in the statement of the 
case and clearly identifying the benefit sought on appeal.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1998).  In this case, the appeal form and the hearing 
testimony asserted that VA surgery contributed to cause the 
veteran's death.  Review of the substantive appeal, hearing 
testimony and timely correspondence does not disclose 
anything which could reasonably be construed as a claim that 
the veteran's death was due to disease or injury during 
service, or which could be construed as a claim for 
educational benefits.  Therefore, although the RO certified 
these issues for consideration by the Board, the Board can 
not find an adequate appeal on the issues of entitlement to 
service connection for the cause of the veteran's death; or 
entitlement to Dependent's Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35 (West 1991).  

The Board will address these issues pursuant to legislative 
authority which provides that it may dismiss any appeal which 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
clearly identifying the benefit sought on appeal.  See 38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).  
An application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A § 7108 (West 1991).

This Remand provides the appellant notice pursuant to the 
following regulation:

A decision as to the adequacy of 
allegations of error of fact or law in a 
Substantive Appeal will be made by the 
Board of Veterans' Appeals.  When the 
Board raises the issue of adequacy of the 
Substantive Appeal, the appellant and 
representative, if any, will be given 
notice of the issue and a period of 60 
days following the date on which such 
notice is mailed to present written 
argument or to request a hearing to 
present oral argument on this question.  
The date of mailing of the notice will be 
presumed to be the same as the date of 
the letter of notification.

38 C.F.R. § 20.203 (1998).

You should know the following about the requirements for 
substantive appeals:

If the Statement of the Case and any 
prior Supplemental Statements of the Case 
addressed several issues, the Substantive 
Appeal must either indicate that the 
appeal is being perfected as to all of 
those issues or must specifically 
identify the issues appealed.  The 
Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.

38 C.F.R. § 20.202 (1998).

This Remand is your notice of the Board's intent to consider 
the adequacy of the substantive appeal as to the issues of 
entitlement to service connection for the cause of the 
veteran's death; and entitlement to Dependent's Educational 
Assistance under the provisions of 38 U.S.C.A. Chapter 35 
(West 1991).  You and your representative have 60 days from 
the date this remand was mailed to present written argument 
or to request a hearing to present oral argument on the 
question of adequacy of the appeal.

The case is REMANDED to the RO for the following:  

1.  The RO should obtain a complete copy 
of the veteran's medical records from 
the SSA and associate it with the claims 
folder.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
	DONALD W. DODSON


- 4 -
